Citation Nr: 1111680	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The rating decisions denied the Veteran's claims.

These claims were the subject of an October 2010 Board remand for the purposes of providing the Veteran with notice as to how to reopen a final claim, under Kent v. Nicholson, 20 Vet. App. 1 (2006), and to afford the Veteran a VA examination for the issue of entitlement to service connection for a right knee disability. 

The claims are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The law provides that VA must assist a claimant for VA benefits by attempting to obtain all relevant government and non-government records, including VA and non-VA medical records.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Conversely, the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran in this matter has been repeatedly requested to provide complete and signed authorizations for the release of non-VA medical records (VA form 21-4142).  See RO letters, dated in February 2004, January 2007, March 2007 and April 2007.  The Veteran has also been advised both by letter and through Statements of the Case, after submitting incomplete forms that the information he submitted was incomplete.
Subsequent to the Board's October 2010 remand of this matter, the Veteran submitted a VA form 21-4142 for the first time with all relevant information provided.  The RO has not sought these records.  

As the claims remain pending, the Veteran is again advised that he will have an opportunity to provide complete VA forms 21-4142 to allow the RO, through the Appeals Management Center, to assist him in the development of his claims.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for knee disabilities. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies.  

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include treatment from Lawton Orthopedic from January and February 2010, as specified in a November 2010 Form 21-4142.

2. The RO/AMC must readjudicate the claims.  The RO/AMC's attention is called to the recent holding in Shade v. Shinseki, No. 08-3548, slip op. at 11 (Vet. App., November 2, 2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element; and that the standard for providing VA medical examinations is low).

3. If the benefits sought remain denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

However, the RO/AMC and the appellant are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further notice is obtained, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development directed by the RO, is necessary for a comprehensive and correct adjudication of his claims.  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


